Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a furniture system comprising all the combination features as claimed and having particularly the first and second connectors resist disconnection of the shelf from the support by force applied to the shelf in a direction that is normal to the support, wherein: the first and second connectors have a first interlocking tongue and groove pair, and a second interlocking tongue and groove pair, the tongues of the first and second interlocking tongue and groove pairs extend in a direction so as to be parallel to the load bearing surface of the shelf when the furniture system is assembled, and the shelf is assembled onto the support by: Application No.: 16/978,894 Art Unit: 3631 Attorney No.: 22549.1 4/23 positioning the shelf with respect to the support such that the first interlocking tongue and groove pair form a hinge about which the shelf can pivot, and such that the second interlocking tongue and groove pair are substantially disengaged, and pivoting the shelf with respect to the support about the hinge, thereby forcing the second interlocking tongue and groove pair into engagement as recited in independent claim 36; a method of manufacturing a shelf of a furniture system having all the combinations as claimed and having particularly forming a profiled surface in a region adjacent the rear edge of the shelf blank by one or more material removal operations that each remove material from the shelf blank, a portion of the profiled surface including the first connector; and docking material from the shelf blank in at least one region that is adjacent the rear edge and a respective one of the lateral edges; whereby, in the completed shelf, the length of the first connector is less than the width of the shelf at the rear side of the load bearing surface as recited in independent claim 51.

 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA);571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc



.
	.